Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00317-CV

                            Austin HELMLE and Harriet Marmon Helmle,
                                         Appellants

                                         v.
                                  Thomas A. Laurin
Thomas A. LAURIN, individually, Thomas A. Laurin Companies, Elegant Country Homes and
                            Elegant Country Homes, Inc.,
                                     Appellees

                    From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 09-315CCL
                             Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 1, 2015

DISMISSED AND REMANDED FOR RENDITION OF JUDGMENT IN ACCORDANCE
WITH THE PARTIES’ SETTLEMENT AGREEMENT

           Appellants and Appellees filed a joint motion to dismiss this appeal. The parties request

this court dismiss the appeal, set aside the trial court’s judgment without regard to the merits and

remand the case to the trial court for rendition of judgment in accordance with the parties’

settlement agreement.
                                                                                04-15-00317-CV


       The motion is granted. See TEX. R. APP. P. 42.1(a)(2)(B). Costs of the appeal are taxed

against the party who incurred them.

                                              PER CURIAM




                                             -2-